Citation Nr: 0433688	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  00-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January to December of 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.  The Board denied the veteran's 
claim in an April 2003 decision.  The veteran appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court), and, in September 2003, the Court granted a 
joint motion of the veteran and the Secretary of Veterans 
Appeals (Secretary) to vacate the prior decision and remand 
the case back to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In this case, the veteran has contended that he incurred PTSD 
as a result of being sexually assaulted by his sergeant on 
two occasions in early 1957.  The veteran has confirmed that 
he did not report this incident during service.  An August 
1957 mental health evaluation report, however, reflects that 
the veteran reported being approached by homosexuals during 
service and being "hypnotized" in the barracks 28 times 
during a three day period.  

In their joint motion for remand, the veteran and the 
Secretary indicated that further development was needed in 
this case regarding the veteran's claims of sexual assault.  
In this regard, the Board notes that, in Patton v. West, 12 
Vet. App. 272 (1999), the Court held that VA must afford 
veterans special consideration in dealing with claims for 
PTSD alleged to arise out of sexual assault.  In particular, 
the Court considered the changed provisions of VA Manual M21-
1, particularly Part III, paragraphs 5.14c and 7.46c(2), 
dealing with the special consideration that must be given to 
claims for PTSD based on a sexual assault.  Paragraph 5.14c 
states that, in cases of sexual assault, development to 
alternate sources for information is critical.  Alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event(s) occurred include 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, 
and copies of personal diaries or journals.  Accordingly, 
further development in this regard is needed.

The veteran and the Secretary also directed the Board to 
ensure that a further VA psychiatric examination be afforded 
to the veteran.  This examination should include an opinion 
as to whether the veteran currently suffers from PTSD as a 
result of evidence of sexual assault.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
veteran must be informed about the 
information and evidence that is 
necessary to substantiate the claim, 
notified of the type of evidence that VA 
will seek to provide, informed of the 
type of evidence that he is expected to 
provide, and requested to provide any and 
all relevant evidence currently in his 
possession.  Specifically, the veteran 
should be requested to provide any 
medical records, civilian police reports, 
reports from crisis intervention centers, 
testimonial statements from confidants, 
or copies of personal diaries or journals 
so as to facilitate the corroboration of 
his claimed sexual assaults.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because, without such details, an 
adequate search for supporting 
information cannot be conducted.  

2.  The claims file should then be 
reviewed, and a summary, with citations 
to all relevant documents, should be 
prepared.  Specific determinations, in 
accordance with the provisions of 38 
C.F.R. § 3.304(f) (2003), should be made 
with respect to: (1) whether the veteran 
was exposed to a sexual assault stressor, 
or stressors, in service; and (2) what 
was the nature of the specific stressor 
or stressors established by the record 
(if corroborated).  

3.  After the foregoing development has 
been completed to the extent possible, 
the veteran should be afforded a further 
VA psychiatric examination. The entire 
claims file and a copy of this remand 
must be made available to the examiner.  
The examination report should include a 
discussion of the veteran's documented 
medical history and assertions.  Based on 
the examination results and the claims 
file review, the examiner should provide 
an opinion as to whether the veteran has 
a diagnosis of PTSD that is the proximate 
result of one or more corroborated in-
service sexual assaults.  In reaching 
this determination, the examiner is 
requested to cite to specific psychiatric 
evidence and other relevant documentation 
in the claims file.  All opinions and 
conclusions must be supported by a 
complete rationale in a typewritten 
report.

4.  Then, the claim of entitlement to 
service connection for PTSD should be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  The veteran is free 
to submit additional evidence in conjunction with this 
appeal.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


